Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atefi(11330525) is cited to show a system which is considered pertinent to the claimed invention.

3.   Claims 1-20 are allowed.
For claims 1-20, the prior art fails to teach a combination of the mask data indicating inhibition of communications according to a second standard during at least a portion of TWT SP; sending the mask data to second communication circuits collocated with the WLAN circuits on a same integrated circuit device; 10sending a timing signal to the second communication circuits that indicates a start of a TWT SP; and by operation of the second communication circuits, generating a communications mask from the mask data received from the WLAN circuits, 15in response to the timing signal, synchronizing the communications mask with the TWT SP, and in response to the communications mask, inhibiting communications according to the second standard during at least a portion of the TWT SP; wherein 20the WLAN circuits and second communication circuits operate over wireless bands that overlap with one another and the second standard is not an IEEE 802.11 wireless standard.

4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476